     Case: 1:21-cv-01964 Document #: 8 Filed: 05/28/21 Page 1 of 1 PageID #:21

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Kalvin Williams
                                            Plaintiff,
v.                                                           Case No.: 1:21−cv−01964
                                                             Honorable John Z. Lee
Woodland Park Chicago LLC, et al.
                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 28, 2021:


        MINUTE entry before the Honorable John Z. Lee: The Court has reviewed the
status report. The status hearing set for 5/31/21 is reset for 7/1/21 at 9:00 a.m. The parties
are directed to file a joint initial status report by 6/26/21. The report should comply with
the requirements for initial joint status reports set forth in the Initial Status Conference
standing order, which can be found on the Court's website. In light of the COVID−19
pandemic and the related General Orders, the Court finds that it is necessary to conduct
the status hearing via telephone conference. The call−in number is 888−273−3658 and the
access code is 1637578. Counsel of record will receive a separate email at least 12 hours
prior to the start of the telephonic hearing with instructions on how to join the call. All
persons granted remote access to proceedings are reminded of the general prohibition
against photographing, recording, and rebroadcasting of court proceedings. Violation of
these prohibitions may result in court−imposed sanctions, including removal of court
issued media credentials, restricted entry to future hearings, denial of entry to future
hearings, or any other sanctions deemed necessary by the Court. All participants should
review the Court's standing order regarding telephone conferences that is on Judge Lee's
website, which can be found at: https://www.ilnd.uscourts.gov/judge−info.aspx?4Qf5
zc8loCI5U7rfMP9DHw==.(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
